PER CURIAM.
Alfred Szady (“Szady”) appeals his convictions for possession of cocaine and possession of drug paraphernalia. Police discovered the contraband on Szady’s person after executing a search-all-persons-present warrant at a home. Szady argues that the issuing magistrate did not have sufficient evidence to justify the search-all-persons-present warrant, and the trial court subsequently erred in denying his motion to suppress. We agree.
The search-all-persons-present warrant is unobjectionable if the evidence tendered to the issuing magistrate supports the conclusion that it is probable anyone in the described place when the warrant is executed is involved in the criminal activity in such a way as to have evidence of the criminal activity on his person.
Bergeron v. State, 583 So.2d 790, 791-792 (Fla. 2d DCA 1991).
In the instant case, the issuing magistrate reviewed a police officer’s affidavit, which described a confidential informant’s single buy of an undisclosed amount of cocaine within the previous ten days. The affidavit contained no additional facts. We do not believe the officer’s affidavit supports a reasonable conclusion that it is probable that anyone in the described home is involved in criminal activity in such a way as to have evidence of the criminal activity on his or her person.
Reversed and remanded for further proceedings consistent with these findings.
PATTERSON, C.J., THREADGILL and DAVIS, JJ., Concur.